DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 11, and 20 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority. The instant application is a continuation of PCT/CN2020/096289, filed 06/16/2020, which claims priority to Chinese application CN201910636592.9, filed 07/15/2019.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
Claim 7 recites “before the start character” in lines 11-12 of the claim and “before the end character” in lines 13-14 of the claim. These elements should be recited as “before a start character” and “before an end character”, respectively. Claim 17 is objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khen et al. (US 2009/0077091 A1), in view of Kusumura et al. (US 2010/0281030 A1).

Regarding claim 1, Khen teaches character recommendation method for code development, applicable to a computer device (FIG. 2 and [0034-0035]), and the method comprising:
converting code received by a code input interface into a syntax tree (FIG. 10 and [0050-0055]: code received by a code editor 1002 is sent to tokenizer 1004. Parser 1006 then constructs an abstract syntax tree 1020 which then is formed into augmented syntax tree 1022. As stated in [0050], “Code editor 1002 receives code characters 1014 entered by the user into tab window 508 and sends code characters 1014 to tokenizer 1004.” Tab window 508 of FIG. 5 corresponds to a code input interface), the syntax tree comprising:
a plurality of nodes (augmented abstract syntax tree 1022 of FIG. 10, [0054-0055], and [0060]: note the plurality of exemplary nodes in the syntax tree 1022);
a hierarchical relationship between the plurality of nodes, the plurality of nodes and the hierarchical relationship between the plurality of nodes being used for indicating a syntactic structure of the code (augmented abstract syntax tree 1022 of FIG. 10 and [0054-0055]: the syntax tree has a hierarchical relationship between the plurality of nodes); and
location intervals of the plurality of nodes, each location interval being used for indicating a location interval of a character set corresponding to a node in the code input interface (FIG. 10 and [0051-0052]: each location interval corresponds to a token. Note that a token “may be one or more successive characters” as described in [0051], the characters corresponding to a node; [0055] and [0060]: token corresponds to a node);
determining, according to a cursor location in the code input interface and the syntax tree, at least one reference node corresponding to the cursor location in the syntax tree (FIGS. 5 and 10, [0056]: according to a cursor location in tab window 508 and the augmented abstract syntax tree, at least one reference node in the syntax tree, the node corresponding to the cursor location, is determined. “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.”);
traversing the plurality of nodes in the syntax tree ([0052-0054] and [0056- 0060]: As described in [0054], “Augmented parser 1008 traverses abstract syntax tree 1020 using a depth-first-search, according to the order in which the code was written.”); and
determining, when the cursor location belongs to a location ([0052]: internal references between tokens/nodes are maintained via parser 1006; [0054]: “Augmented parser 1008 traverses abstract syntax tree 1020 using a depth-first-search, according to the order in which the code was written. For each identifier, augmented parser 1008 stores a list of possible values that may be acceptable during any of the possible runs. For example, if the following statement is written, var a=5, the identifier named "a" may be identified as a number. The information is added to abstract syntax tree 1020 to form an augmented abstract syntax tree 1022 defined by the augmented parser 1008 and sent to code editor 1002 to support real-time code analysis, decoration, auto-completion, meta-model browsing, refactoring, conversion to other languages, error detection, and dependency checking.”; [0056]: “If the typed parameter is identified as an identifier reference, in a first auto-completion mode, augmented abstract syntax tree 1022 is traversed upward from the last token to identify all identifier definitions.” The last token, or what was last typed by the user, corresponds to a location interval of a currently traversed node and, as such, servers as a reference node);
parsing the at least one reference node to obtain a parsing result ([0052-0054] and [0056-0060]: As described in [0054], “Augmented parser 1008 traverses ;
determining at least one target character according to the parsing result ([0056-0060]: at least one target character is presented in tab window 508); and
recommending the at least one target character in the code input interface ([0056-0060]: the at least one target character is recommended via tab window 508).

Khen does not explicitly teach the location being a location interval between a start location and an end location of a currently traversed node, a node corresponding to the location interval of the currently traversed node as a reference node.
Kusumura teaches a location interval between a start location and an end location of a node currently traversed node, a node corresponding to the location interval of the currently traversed node as a reference node (FIG. 2 and [0146-0148], FIG. 7 and [0016]: a location interval is between a start location and an end location of a node/tag. For example, a person’s name starts at the seventh character and ends at the tenth character.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khen to incorporate the teachings of Kusumura and have the location be a location interval between a start location and an end location of a currently traversed node, a node corresponding to the location interval of the currently traversed node as a reference node. Doing so would provide greater accuracy for determining the cursor location and determining when the cursor 

Regarding claim 2, Khen in view of Kusumura teaches the method according to claim 1. Khen further teaches wherein recommending the at least one target character in the code input interface comprises:
generating a character recommendation window in the code input interface after determining a plurality of target characters according to the parsing result; and
displaying the plurality of target characters in the character recommendation window (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.”).

Regarding claim 3, Khen in view of Kusumura teaches the method according to claim 2. Khen further teaches wherein after displaying the plurality of target characters in the character recommendation window, the method further comprises:
inputting, in response to detecting a selection operation on a first target character in the plurality of target characters, the first target character to the cursor location (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.”).

Regarding claim 4, Khen in view of Kusumura teaches the method according to claim 1. Khen further teaches wherein recommending the at least one target character in the code input interface comprises:
inputting, after determining the at least one target character according to the parsing result, the at least one target character to the cursor location (FIG. 5 and [0056]: “An auto-complete visual control may be presented next to the cursor in tab window 508 with all possible identifiers, ordered alphabetically. When the programmer continues typing, the selection indicates a best match in the list. The user can select the correct identifier from the auto-complete visual control to complete the parameter.”).

Regarding claim 5, Khen in view of Kusumura teaches the method according to claim 1. Khen further teaches wherein recommending the at least one target character in the code input interface comprises:
inputting, after determining a plurality of target characters according to the parsing result, a second target character to the cursor location (FIG. 5 and [0056]: ; and
generating a character recommendation window in the code input interface to display, in the character recommendation window, at least one third target character other than the second target character (FIG. 5 and [0056]: the auto-complete visual control corresponds to a character recommendation window. A third target character may be any identifier presented in the auto-complete visual control other than the second target character).

Regarding claim 8, Khen in view of Kusumura teaches the method according to claim 1. Khen further teaches wherein: parsing the at least one reference node to obtain the parsing result comprises:
determining an operator node in the at least one reference node and an corresponding operation type of the operator node, the operator node being a node whose corresponding character set comprises an operator (FIG. 10 and [0054]: for example, the user has typed the character set “var a=5”, which includes an operator node for “=”. This node for an equal operator sign is seen in augmented abstract syntax tree 1022); and
determining the at least one target character according to the parsing result comprises:
acquiring a target operator of the corresponding operation type of the operator node from an operator database as the at least one target character, the operator database being used for storing at least one candidate operator of at least one operation type (database 109 of FIG. 1, [0029], [0053-0054], [0085-0086], [0129-0131]: target operator of an equal sign is acquired corresponding to the operation type. Database stores at least the equal sign as a candidate operator for logic processing).

Regarding claim 9, Khen in view of Kusumura teaches the method according to claim 1. Khen further teaches wherein: the at least one reference node comprises a plurality of reference nodes;
parsing the at least one reference node to obtain the parsing result comprises:
connecting the plurality of reference nodes to form a node path according to a sequence of location intervals of the plurality of reference nodes; and parsing the node path to determining an operation type of the node path according to a relationship between the plurality of reference nodes (FIG. 10 and [0054-0056]: For example, plurality of reference nodes forming a node path are connected as seen in augmented abstract syntax tree. The node path is traversed, determining the operation type of the node path to be an equal operator describing a relationship between the plurality of reference nodes); and
determining the at least one target character according to the parsing result comprising:
acquiring at least one target operator of the operation type of the node path from an operator database as the at least one target character, the operator database being used for storing at least one candidate operator of at least one operation type (database 109 of FIG. 1, [0029], [0053-0054], [0085-0086], [0129-0131]: target operator of an equal sign is acquired corresponding to the operation type. Database stores at least the equal sign as a candidate operator for logic processing).

Regarding claim 10, Khen in view of Kusumura teaches the method according to claim 1. Khen further teaches wherein parsing the at least one reference node to obtain a parsing result comprises:
determining a character corresponding to a last identifier node in the at least one reference node, the identifier node being a node whose corresponding character set is an identifier (FIG. 10 and [0054-0056]: for example, as seen in augmented abstract syntax tree 1022, last identifier node may be “a”, which is a node whose corresponding character set is an identifier); and
determining the at least one target character according to the parsing result comprises:
acquiring a target identifier comprising the character from an identifier database to use the target identifier as the at least one target character, the identifier database being used for storing at least one identifier (database 109 of FIG. 1, [0029], [0053-0054], [0084-0086], [0129-0131]: for example, as stated in [0054], .

Regarding claims 11-15, 18, and 19, the claims recite a computer device, comprising at least one processor and a memory, the memory storing an instruction or a program, the instruction or the program when loaded and executed by the processor (Khen, FIG. 2 and [0034-0035]), causing the computer device to perform the steps comprising corresponding limitations to the method of claims 1-5, 8, and 9, respectively, and are therefore rejected on the same premises.

Regarding claim 20, the claim recites non-transitory computer-readable storage medium, storing an instruction or a program, the instruction or the program, when loaded and executed by a processor of a computer device (Khen, [0007], [0154], FIG. 2, [0034-0035]), causing the computer device to perform the steps, comprising corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khen et al. (US 2009/0077091 A1), in view of Kusumura et al. (US 2010/0281030 A1), and in view of Kocienda et al. (US 2008/0168366 A1).

Regarding claim 6, Khen in view of Kusumura teaches the method according to claim 5. Although Khen teaches generating a character recommendation window in the code input interface, Khen does not explicitly teach, after such generation, replacing, when detecting a selection operation on the third target character in the character recommendation window, the second target character with the third target character.
	Kocienda teaches replacing, when detecting a selection operation on the third target character in the character recommendation window, the second target character with the third target character (FIGS. 4A, D, and E and [0044-0046]: for example, a selection operation occurs on “car” representing third target character as seen in FIG. 4D. This replaces the second target character highlighted “cae” with the third target character as seen in FIG. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khen in view of Kusumura to incorporate the teachings of Kocienda and include replacing, when detecting a selection operation on the third target character in the character recommendation window, the second target character with the third target character. Doing so would allow the user to more efficiently correct an typographical error as opposed to, for example, providing separate inputs for selecting text, deleting text, and then typing new text to replace the deleted text. Instead, the user may quickly select the intended target character that would automatically replace the character that should be removed.

Regarding claim 16, the claim recites a computer device with corresponding limitations to the method of claim 6 and is therefore rejected on the same premise.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khen et al. (US 2009/0077091 A1), in view of Kusumura et al. (US 2010/0281030 A1), and in view of Ho (US 2015/0193408 A1).

Regarding claim 7, Khen in view of Kusumura teaches the method according to claim 1. Khen in view of Kusumura further teaches wherein determining, when the cursor location belongs to the location interval between the start location and the end location of a currently traversed node, the node corresponding to the location interval of the currently traversed node as a reference node comprises:
determining the start location based on a total quantity of characters before the start character corresponding to the currently traversed node (Kusumura, FIG. 2 and [0146-0148], FIG. 7 and [0016]: start location is based on total quantity of characters before the start character corresponding to the node. For example, a person’s name starts at the seventh character, indicating there is six characters before the start character corresponding to the node);
determining the end location based on a total quantity of characters before the end character corresponding to the currently traversed node (Kusumura, FIG. 2 and [0146-0148], FIG. 7 and [0016]: start location is based on total quantity of characters before the start character corresponding to the node. For example, a person’s name ends at the tenth character, indicating there is nine characters before the end character corresponding to the node).


determining the cursor location belongs to the location interval based on the total quantity of characters before the cursor, the total quantity of characters before the start character corresponding to the currently traversed node, and the total quantity of characters before the end character corresponding to the currently traversed node.
Ho teaches determining the cursor location based on a total quantity of characters before the cursor ([0098]: cursor location is determined based on a total quantity of characters before the cursor);
determining the cursor location belongs to the location interval based on the total quantity of characters before the cursor, the total quantity of characters before the start character corresponding to the currently traversed node, and the total quantity of characters before the end character corresponding to the currently traversed node ([0098]: cursor belongs to a location interval represented by the identified “one or more words adjacent to the cursor location”. Such a word corresponds to a node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the cursor location belongs to the location interval as disclosed in Khen in view of Kusumura to incorporate the teachings of Ho and include determining the cursor location based on a total quantity of characters before the cursor; determining the cursor location belongs to the location interval based on the total quantity of characters before the cursor, the total quantity of characters before the start character corresponding to the currently traversed 

Regarding claim 17, the claim recites a computer device with corresponding limitations to the method of claim 7 and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171